           20-12151-mg             Doc 1           Filed 09/14/20 Entered 09/14/20 14:35:11                                   Main Document
                                                                Pg 1 of 20
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________   District
 Southern District     of __________
                   of New  York

 Case number (If known): _________________________ Chapter 15                                                                                    Check if this is an
                                                                                                                                                    amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                    12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            Codere Finance 2 (UK) Limited
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                       Federal Employer Identification Number (EIN)       ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                  ✔
                                                             12748135
                                                        Other ___________________________. Describe identifier &RPSDQ\5HJLVWUDWLRQ2IILFH1XPEHU
                                                                                                               _____________________________.


                                           For individual debtors:

                                                       Social Security number:    xxx – xx– ____ ____ ____ ____

                                                       Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                       Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      Manuel Martinez-Fidalgo
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which            3URFHHGLQJSXUVXDQWWR3DUWRIWKH&RPSDQLHV$FWRI(QJODQGDQG:DOHVEHIRUHWKH+LJK&RXUWRI-XVWLFH
     appointment of the foreign            ____________________________________________________________________________________________
                                            %XVLQHVVDQG3URSHUW\&RXUWVRI(QJODQGDQG:DOHV,QVROYHQF\DQG&RPSDQLHV&RXUW
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                           ✔
                                                 Foreign main proceeding
                                                 Foreign nonmain proceeding
                                                 Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign               ✔
                                                 A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.

                                                 A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                                 Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  _______________________________________________________________________________________
                                                  _______________________________________________________________________________________


7.   Is this the only foreign                    No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the               ✔
     foreign representative(s)?
                                                 Yes




Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 1
              20-12151-mg          Doc 1         Filed 09/14/20 Entered 09/14/20 14:35:11                                   Main Document
                                                              Pg 2 of 20
Debtor          Codere   Finance 2 (UK) Limited
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:


                                        United Kingdom
                                        ______________________________________________                   Suite 1, 3rd Floor
                                                                                                         ______________________________________________
                                                                                                         Number     Street

                                                                                                         11-12 St. James Square
                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         London
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region ZIP/Postal Code


                                                                                                         United Kingdom, SW1Y 4LB
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 Suite 1, 3rd Floor
                                                                                                         _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 11-12 St. James Square
                                                                                                         _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 London
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 United Kingdom, SW1Y 4LB
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)              https://www.grupocodere.com
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:
                                         ✔
                                               Non-individual (check one):
                                                 ✔
                                                     Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                     Partnership

                                                     Other. Specify: ________________________________________________

                                               Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
20-12151-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                   Pg 3 of 20
    20-12151-mg       Doc 1      Filed 09/14/20 Entered 09/14/20 14:35:11                 Main Document
                                              Pg 4 of 20



CLIFFORD CHANCE US LLP
Jennifer C. DeMarco
Michelle M. McGreal
31 West 52nd Street
New York, New York 10019
Telephone: (212) 878-8000

Attorneys for the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- x
                                                          :
In re:                                                    :   Chapter 15
                                                          :
                                                          :
CODERE FINANCE 2 (UK) LIMITED,
                                                          :   Case No. 20-           (   )
                                                          :
Debtor in a Foreign Proceeding. 1
                                                          :
--------------------------------------------------------- x


STATEMENTS OF FOREIGN REPRESENTATIVE REQUIRED BY SECTION 1515(C)
       OF THE BANKRUPTCY CODE AND RULE 1007(A)(4) OF THE
           FEDERAL RULES OF BANKRUPTCY PROCEDURE

                 Manuel Martínez-Fidalgo, in his capacity as the foreign representative (the

"Foreign Representative" or "Petitioner") of Codere Finance 2 (UK) Limited (the "Debtor" or

the "Company"), which is the subject of proceedings before the High Court of Justice, Business

and Property Courts of England and Wales, Insolvency and Companies Court (the "English

Court") pursuant to the Companies Act 2006 (the "English Proceeding") concerning a scheme

of arrangement (the "Scheme"), files this list pursuant to Rule 1007(a)(4) of the Federal Rules of

Bankruptcy Procedure, and makes the following statements required by section 1515(c) of title

11 of the United States Code (the "Bankruptcy Code"):



1
 Codere Finance 2 (UK) Limited is incorporated and registered in England and Wales with company number
12748135. The Company has its registered office at Suite 1, 3rd Floor, 11-12 St. James Square, London, SW1Y
4LB.
 20-12151-mg      Doc 1     Filed 09/14/20 Entered 09/14/20 14:35:11          Main Document
                                         Pg 5 of 20



        A.     Statement Required by Section 1515(c) of the Bankruptcy Code

               The Foreign Representative submits that there is no foreign proceeding with

respect to the Debtor known to him other than the English Proceeding.

        B.     Administrators in Foreign Proceeding Concerning the Debtor

               Manuel Martínez-Fidalgo, or, if he is unable to so act, Matthew Charles Turner, is

the only authorized foreign representative in the Foreign Proceeding. The Foreign

Representative’s address is as follows:


                       Suite 1, 3rd Floor
                       11-12 St. James Square
                       London, SW1Y 4LB


        C.     All Parties to Litigation Pending in the United States in which the Debtor is a
               Party at the Time of Filing of the Petition

               None.

        D.     Entities Against Whom Provisional Relief of Sought

               None.




                                                -2-
20-12151-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                   Pg 6 of 20


                              Chapter 15 Petition

                  Item 6: Convening Order and Board Resolution
20-12151-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                   Pg 7 of 20



                                  Convening Order
20-12151-mg   Doc 1    Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                    Pg 8 of 20



                                                             CR-2020-003544

IN THE HIGH COURT OF JUSTICE

BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES

INSOLVENCY AND COMPANIES LIST (ChD)

THE HONOURABLE MRS JUSTICE FALK

The 11th day of September 2020


          IN THE MATTER OF CODERE FINANCE 2 (UK) LIMITED

                                     -and-

              IN THE MATTER OF THE COMPANIES ACT 2006

                      ____________________________________

                       ORDER TO CONVENE MEETING

                      ____________________________________

UPON THE APPLICATION by Part 8 Claim Form dated 25 August 2020 (the
"Claim Form") of the above named Codere Finance 2 (UK) Limited (the
"Company"), whose registered office is at Suite 1, 3rd Floor 11-12 St.
James's Square, London, United Kingdom, SW1Y 4LB and whose registered
number is 012748135

AND UPON HEARING David Allison QC and Ryan Perkins as Counsel for
the Company, Felicity Toube QC as Counsel for an ad hoc group of Scheme
Creditors, and Tom Smith QC as Counsel for Kyma Capital Limited

AND UPON READING the draft scheme document (the "Scheme
Document") containing, amongst other things, the terms of the proposed
scheme of arrangement to be made between the Company and its Scheme
Creditors pursuant to Part 26 of the Companies Act 2006 (the "Scheme")
and the proposed explanatory statement in relation thereto pursuant to
section 897 of the Companies Act 2006 (the "Explanatory Statement")

AND UPON READING the evidence filed
20-12151-mg     Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                     Pg 9 of 20



AND UPON the Company having appointed Manuel Martinez-Fidalgo, or if
he is unable to so act, Matthew Charles Turner to act as the foreign
representative in respect of the Scheme in any case process under Chapter
15 of the US Bankruptcy Code to obtain recognition of this proceeding in
respect of the Scheme as a foreign main proceeding and enforcement of
the Scheme, and of any order of this Court sanctioning the Scheme in the
United States

AND UPON the Court adopting in this Order, save where terms are
otherwise expressly defined, the definitions contained in the Explanatory
Statement

IT IS ORDERED AND DIRECTED that:

1.    The Company be at liberty to convene a single meeting of the Scheme
      Creditors (the "Scheme Meeting") for the purpose of considering,
      and if thought fit, approving, with or without modification, the
      Scheme in substantially the form included at Section II (The Scheme)
      of the Scheme Document.

2.    The Scheme Meeting be held on 29 September 2020 commencing at,
      or as soon as reasonably practicable after, 2:00 pm (London time) (or
      such other time or date as the Company may decide and notify to the
      Scheme Creditors).

3.    The Scheme Meeting be held remotely by webinar via Zoom in the
      manner set out in Section IV (Notice of Scheme Meeting) of the
      Scheme Document.

4.    As soon as reasonably practicable after this Order is made, the
      Company shall instruct GLAS Specialist Services Limited (the
      "Information          Agent")       to      post      to      https://glas-
      agency.appiancloud.com/suite/sites/codere (the "Scheme Website")
      and https://glas.agency/2020/07/13/codere-s-a/ a copy of the Scheme
      Document containing (i) the Explanatory Statement, (ii) the terms of
20-12151-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                   Pg 10 of 20



      the Scheme, (iii) the notice of the Scheme Meeting (the "Notice of
      the Scheme Meeting"), and (iv) an account holder letter (the
      "Account Holder Letter"), including guidance notes for the
      completion thereof, which are to be used by the Scheme Creditors to
      (a) cast their vote in respect of the Scheme, and (b) amongst other
      things, elect, if they wish to do so (or nominate one or more
      Nominated Participant(s)), to participate in the issuance of EUR 165
      million super senior secured notes pursuant to the terms of the
      Scheme in each case subject to amendments or modifications of the
      type referred to in paragraph 6 below.

5.    The Scheme Document will be distributed to Scheme Creditors by the
      following methods: (i) by the delivery of notices to the Clearing
      Systems for communication to Existing Noteholders; (ii) via the
      Regulated News Service operated by the Irish Stock Exchange; (iii) as
      otherwise required by the rules of the Irish Stock Exchange; (iv) via
      the Comisión Nacional de Mercado de Valores; (v) made available on
      the     'CNMV      Filings'   section   of    the    Codere     website
      (https://www.grupocodere.com/en/shareholders-investors/cnmv-
      filings/); and (vi) made available on the Scheme Website and
      https://glas.agency/2020/07/13/codere-s-a/.

6.    The Company be at liberty to distribute the Scheme Document and
      the other documents referred to in paragraph 4 above in the form or
      substantially in the form of the drafts submitted to the Court, subject
      to completion of blanks and minor immaterial modifications, and such
      amendments or modifications as may be necessary or desirable to
      reflect the judgment of Mrs Justice Falk and/ or to reflect the relisting
      of the sanction hearing from 29 September 2020 to 6 to 7 October
      2020, in each case as advised by solicitors and Counsel.

7.    Until the date of the Scheme Meeting, Scheme Creditors shall be able
      to request hard copies of the Scheme Document from the Information
      Agent        (by         emailing       LM@glas.agency          copying
20-12151-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                   Pg 11 of 20



      ProjectClimb2020@CliffordChance.com) and when so requested shall
      be provided with them free of charge.

8.    Unless the Court orders otherwise, the accidental omission to provide
      any Scheme Creditor with the Scheme Document or the non-receipt
      by any Scheme Creditor of the Scheme Document shall not invalidate
      the proceedings at the Scheme Meeting.

9.    Only Scheme Creditors who return their validly completed and signed
      Account Holder Letter (and any other information and confirmations
      specified in such Account Holder Letter) online via the Scheme
      Website or in pdf form by email to the Information Agent
      (LM@glas.agency) by no later than 4:00pm (London time) on 25
      September 2020 (the "Voting Deadline") be entitled to vote, either
      in person, by a duly authorised representative, if a corporation, or by
      proxy at the Scheme Meeting.

10.   Manuel Martinez-Fidalgo, or, if he is unable to so act, any other person
      appointed by the Company, shall act as chairperson of the Scheme
      Meeting (and any adjournment thereof) (the "Chairperson").

11.   In the event of any Scheme Creditor's failure to deliver its Account
      Holder Letter by the Voting Deadline, the Chairperson be entitled to
      disregard those voting instructions submitted by that Scheme
      Creditor for the purposes of voting at the Scheme Meeting, and the
      Scheme Creditor on whose behalf the Account Holder Letter has not
      been delivered by the Voting Deadline may not be entitled to vote at
      the Scheme Meeting, subject always to the Chairperson's absolute
      discretion (see paragraph 15 below).

12.   The Chairperson be entitled (without the consent of the Scheme
      Creditors) to adjourn the Scheme Meeting (and any adjourned
      Scheme Meeting) to such new date and time as the Chairperson shall
      decide by giving notice to the Scheme Creditors in the same manner
20-12151-mg   Doc 1    Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                    Pg 12 of 20



      as notice was given to them of the original date and time of the
      Scheme Meeting.

13.   The Chairperson be entitled to rely on the signature on the Account
      Holder Letter, as a warranty that the signature has been duly
      authorised by the relevant Scheme Creditor to sign the Account
      Holder Letter on behalf of that Scheme Creditor without further
      investigation.

14.   The Chairperson be entitled to rely on a Scheme Creditor's voting
      instruction submitted to the Information Agent as a warranty that
      such instruction has been duly authorised by the relevant Scheme
      Creditor without further investigation.

15.   The Chairperson be at liberty, but under no obligation, to accept an
      otherwise incomplete or late Account Holder Letter at their discretion,
      provided that any such Account Holder Letter is received before the
      Chairperson closes the voting at the relevant Scheme Meeting.

16.   The Chairperson be at liberty, but under no obligation, to permit the
      attendance of persons who are not otherwise entitled to attend and
      vote at the Scheme Meeting provided that such a person shall not be
      entitled to speak at such Scheme Meeting without the permission of
      the Chairperson.

17.   The Chairperson be at liberty, but under no obligation, to exclude
      from the Scheme Meeting any person who is not a Scheme Creditor
      (or an adviser thereto) or a person invited to attend the Scheme
      Meeting by the Company.

18.   The claim of a Scheme Creditor for voting purposes be calculated as
      at 4:00 pm (London time) on 25 September 2020 or such later date
      as the Company may determine (the "Record Time"). This
      calculation will be based on the principal amount of all Existing Notes
      beneficially held by such Scheme Creditor, together with accrued but
      unpaid interest thereon, calculated as at the Record Time and with all
20-12151-mg   Doc 1    Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                    Pg 13 of 20



      amounts denominated in USD being notionally converted into EUR at
      the Spot Rate of Exchange.

19.   A Scheme Creditor be entitled to appoint one person as their proxy,
      and, if the appointee is not the Chairperson, be entitled to provide in
      the appointment that the appointee may vote in the appointee's
      absolute discretion.

20.   Any person appointed as proxy for a Scheme Creditor be entitled to
      attend and speak at the Scheme Meeting.

21.   The Chairperson be directed to file a report with the Court on the
      Scheme Meeting and the voting prior to the hearing of the application
      for sanction of the Scheme (assuming the requisite statutory
      majorities are obtained at the Scheme Meeting).

22.   The Chairperson and the Company be at liberty to apply for such
      further directions in this matter as may be necessary or appropriate.

23.   The Claim Form be adjourned generally with liberty to the Company
      to restore it.

24.   If the Scheme is approved at the Scheme Meeting by the required
      statutory majorities, the Claim Form be restored and a further Court
      hearing at which the Company shall seek the sanction by the Court of
      the Scheme be listed on 6 and 7 October 2020, with a reading day on
      5 October 2020.

25.   Costs reserved to the sanction hearing.

26.   Any application for permission to appeal may made to the Judge by
      way of paper application. The time for filing of any Appellant’s notice
      is extended until 21 days after the Court determines that application.

AND IT IS DECLARED that:

27.   By a resolution passed by the Company's board of directors, Manuel
      Martinez-Fidalgo, or if he is unable to so act, Matthew Charles Turner,
20-12151-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                   Pg 14 of 20



      has been validly appointed by the Company as agent to seek relief
      available as a foreign representative for the purpose of seeking
      recognition of the Scheme under Chapter 15 of the US Bankruptcy
      Code.



Service of this Order

The Court has provided a sealed copy of this Order to the serving party:

Clifford Chance LLP at 10 Upper Bank Street, London E14 5JJ Ref: IW/66-
       40747934

Tel: 020 7006 1000 – Fax 020 7006 5555 – DX: 149120 Canary Wharf 3
20-12151-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                   Pg 15 of 20




                                  Board Resolution
20-12151-mg            Doc 1     Filed 09/14/20 Entered 09/14/20 14:35:11                  Main Document
                                              Pg 16 of 20


                             Codere Finance 2 (UK) Limited (the "Company")

                     8th Floor, 20 Farringdon Street, London, United Kingdom, EC4A 4AB

                     MINUTES OF A MEETING OF THE BOARD OF DIRECTORS

                     HELD by telephone (with all attendees dialling from within England)

                                          ON 5 August 2020 at 17:00

                            CHAIRED BY MANUEL MARTINEZ-FIDALGO



PRESENT:                              Manuel Martinez-Fidalgo
                                      Matthew Charles Turner
                                      (together, the "Board")

IN ATTENDANCE:                       Angel Corzo Uceda (Codere S.A.)
                                     Philip Hertz (Clifford Chance)
                                     Timothy Lees (Clifford Chance)
                                     Rahim Darr (Clifford Chance)
                                     Rob Espin (Clifford Chance)




IT WAS RESOLVED that Manuel Martinez-Fidalgo be appointed Chairman of the meeting.

1.       QUORUM

         The Chairman declared that the meeting had been properly convened and that a quorum was
         present.

2.       PURPOSE OF THE MEETING

2.1      The Chairman reported that the purpose of the meeting was:

         2.1.1       to report to the Board on the status of the restructuring of certain financing obligations
                     of Codere S.A. (the "Parent") and its subsidiaries (the "Group") (the
                     "Restructuring") by way of an English law scheme of arrangement under the
                     Companies Act 2006 (the "Scheme"). It was noted that such financial obligations
                     included obligations of the Company, the Company having agreed to assume the rights
                     and obligations of Codere Finance 2 (Luxembourg) SA ("Codere Finance") under:

                     (a)     EUR 500,000,000 6.750% senior notes due 2021 (the "Euro Notes") pursuant
                             to an indenture dated 8 November 2016 (as modified, amended or
                             supplemented from time to time) relating to the Notes (as defined below) (the
                             "Indenture"); and

                     (b)     USD 300,000,000 7.625% senior notes due 2021 (the "USD Notes" and,
                             together with the Euro Notes, the "Notes") pursuant to the Indenture, and


 255212-3-543-v5.1                                     -1-                                         66-40747934
20-12151-mg            Doc 1     Filed 09/14/20 Entered 09/14/20 14:35:11               Main Document
                                              Pg 17 of 20


         Having regard to these factors, the directors were confident that the proposed Restructuring
         was capable of implementation. As such, the directors concluded that there was a reasonable
         prospect of the Company avoiding insolvent liquidation. The directors noted that they would
         have to reconsider the Company's position if the prospects of the Restructuring were to
         change

12.      BENEFIT

         After due and careful consideration of the matters set out above, the directors concluded that
         the Company and its creditors would materially benefit from the Restructuring and its
         implementation through the Scheme.

13.      RESOLUTIONS

13.1     After due and careful consideration, IT WAS UNANIMOUSLY RESOLVED that:

         13.1.1      the Restructuring, the Scheme and the US Recognition Process are in the best interests
                     and to the advantage and benefit of the Company and the Company's creditors;

         13.1.2      the Company's Scheme be launched by the issuance of the Practice Statement Letter,
                     with any amendments as may be approved;

         13.1.3      each director of the Company named above, be severally authorised to:

                         a) agree the final form of the Practice Statement Letter;

                         b) execute the Practice Statement Letter on behalf of the Company;

                         c) do all other acts, take all other actions and things and agree and execute all
                            such other documents, notices and other communications as he reasonably
                            considers necessary and/or desirable in connection with the launch of the
                            Scheme by way of the issue of the Practice Statement Letter, in each case on
                            behalf of the Company,

         13.1.4      signature of the Practice Statement Letter by the authorised signatory in accordance
                     with paragraph 13.1.3 above shall be conclusive evidence of the approval of the
                     amendments made to it;

         13.1.5      the Company would continue to take advice from Clifford Chance and Leading
                     Counsel in relation to Kyma and its objections to the Scheme, and the Board would
                     continue to monitor the situation closely;

         13.1.6      the 30 July Letter was and is approved, and each director be severally authorised to
                     send such further letters and take such further steps as he considers appropriate in
                     relation to Kyma and any objections that it may raise in respect of the Scheme; and

         13.1.7      Manuel Martinez-Fidalgo or, if failing him, Matthew Charles Turner be appointed the
                     Foreign Representative of the Company in any petition brought by the Company before
                     the United States Bankruptcy Court in the Southern District of New York or other
                     appropriate forum for an order recognising the Scheme as a "foreign main proceeding"
                     under Chapter 15 and recognising the Scheme and granting it comity in the United
                     States.



 255212-3-543-v5.1                                   -7-                                        66-40747934
20-12151-mg          Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11                         Main Document
                                          Pg 18 of 20



14.      CLOSE OF MEETING

         There being no further business, the Chairman declared the meeting closed.



                                       ....................................................
                                                         Chairman



                                       ....................................................
                                                         Director




 255212-3-543-v5.1                                     -8-                                         66-40747934
20-12151-mg   Doc 1   Filed 09/14/20 Entered 09/14/20 14:35:11   Main Document
                                   Pg 19 of 20



                                Chapter 15 Petition

                       Item 11: Corporate Ownership Statement
    20-12151-mg        Doc 1     Filed 09/14/20 Entered 09/14/20 14:35:11                 Main Document
                                              Pg 20 of 20



CLIFFORD CHANCE US LLP
Jennifer C. DeMarco
Michelle M. McGreal
31 West 52nd Street
New York, New York 10019
Telephone: (212) 878-8000

Attorneys for the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- x
                                                          :
In re:                                                    :    Chapter 15
                                                          :
                                                          :
CODERE FINANCE 2 (UK) LIMITED,
                                                          :    Case No. 20-           (   )
                                                          :
Debtor in a Foreign Proceeding. 1
                                                          :
--------------------------------------------------------- x


  CORPORATE OWNERSHIP STATEMENT OF CODERE FINANCE 2 (UK) LIMITED
PURSUANT TO BANKRUPTCY RULES 1007(A)(4) AND 7007.1 AND LOCAL RULE 1007-3

                  1.      List of corporations, other than governmental units, that directly or

indirectly own ten percent (10%) or more of any class of the Debtor’s equity interests:

                  Corporation Name                                    Percentage Ownership

    Codere S.A.                                               100%



                  2.      List of all entities whose securities are publicly traded in which the Debtor

directly or indirectly owns 10% or more of any class of the corporation’s equity interests, and any

general or limited partnership or joint venture in which any of the Debtors owns an interest: None




1
 Codere Finance 2 (UK) Limited is incorporated and registered in England and Wales with company number
12748135. The Company has its registered office at Suite 1, 3rd Floor, 11-12 St. James Square, London, SW1Y 4LB.



                                                       -2-
